COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        David Schied v. Michael Ray Merritt, Wynde Merritt,
                            Jeannette Smith, David Munson, and Robin Apostolakis

Appellate case number:      01-15-00466-CV

Trial court case number:    434,875

Trial court:                Probate Court No. 1 of Harris County

       First, appellant, David Schied, has filed a “Petition for ‘Designation of Additional
Items’ and for Correcting Dates of ‘Filing’ and Document Captions” in which he
requests, in part, an order:
        directing the court reporter and trial court clerk “to admit the hearing transcript
         identified as the 24-page “Transcript of Proceeding Recorded on Audio on
         12/19/14 in Harris County (Texas) Probate Court No. 1 With Judge Loyd
         Wright Presiding” as a “supplement” to the official court record for appellate
         review by the Texas Court of Appeals,” and
        directing the court reporter to provide appellant “copies of all hearing
         transcripts constructed by the Court.”
On July 6, 2015, the court reporter filed in this appeal a one-volume reporter’s record of
the December 19, 2014 hearing on “Emergency Motion for Default Judgment and
Declaratory Rulings Hearing.” Accordingly, appellant’s request for an order directing the
court reporter and trial court clerk to supplement the appellate record with the December
19, 2014 hearing transcript is dismissed as moot. We direct the Clerk of this Court to
send appellant a copy of the reporter’s record, and dismiss as moot his request for an
order directing the court reporter to provide copies of “hearing records constructed by the
Court.” All other relief requested in the petition is denied.
       Second, appellant also filed a “Petition in Motion and Affidavit of Notice of
Incorrect Record and Need to Correct by Addition of Names David Munson and Robin
Apostolakis as Co-Appellees.” The petition is denied.
       Third, appellant has filed in a single document an “Ex-Parte ‘Writ of Error’ and
‘Motion to Remove Clerk(s) (§ 51.203)’ and ‘Motion to Correct the Record,’” “Motion to
Grant Appeal by Default on Appellees’ Failure to Timely File Brief in Response to
Appeal,” and his “‘Mandamus for Bond Surrender; for Victims’ Relief under 18 U.S.C.
§3771 and 18 U.S.C. § 4; and for other Declaratory Relief.’” Appellant’s “Ex-Parte
‘Writ of Error,’” “Motion to Remove Clerk(s) (§ 51.203),” and “Motion to Correct the
Record” are denied. Appellant’s Motion to Grant Appeal by Default will be carried with
the case. Appellant’s request for mandamus relief—“Mandamus for Bond Surrender; for
Victims’ Relief under 18 U.S.C. §3771 and 18 U.S.C. § 4; and for other Declaratory
Relief”—is docketed in this Court and pending in Cause No. 01-16-00052-CV, In re
David Schied.
       Finally, Jeanette Smith and Robin Apostolakis have filed a “Motion to Dismiss
under Texas Rules of Appellate Procedure 25(1)(b) and 42.3.” Appellant has responded
to the motion. The motion to dismiss and appellant’s responses will be carried with the
case.
             It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                     Acting individually

Date: March 1, 2016